       Case: 1:21-cv-00363-TSB Doc #: 1 Filed: 05/28/21 Page: 1 of 12 PAGEID #: 1




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT CINCINNATI


 LESLIS DEAN                                 )   CASE NO.:
                                             )
                      Plaintiff,             )   JUDGE:
                                             )
 vs.                                         )   MAGISTRATE JUDGE:
                                             )
 URS CORPORATION WELFARE                     )
 BENEFITS PLAN                               )
                                             )
 and                                         )
                                             )
 HARTFORD LIFE & ACCIDENT                    )
 INSURANCE COMPANY                           )
                                             )
 and                                         )

 AETNA LIFE INSURANCE
 COMPANY

                      Defendants.


                                     COMPLAINT

         Now comes the Plaintiff, Leslie Dean, by and through her undersigned counsel,

Robert Armand Perez, Sr. and The Perez Law Firm Co., L.P.A., and for her Complaint

hereby states as follows:

                               Jurisdiction and Venue

         1.    Jurisdiction of the court is based upon the Employee Retirement Income

Security Act of 1974 (“ERISA”) and, in particular, 29 U.S.C. §§ 1132(e)(1) and 1132(f).

These provisions give the district courts jurisdiction to hear civil actions brought to

recover benefits due her under the terms of The URS Corporation Welfare Benefits Plan

an employee benefit Plan that is provided to the employees of URS Corporation,
    Case: 1:21-cv-00363-TSB Doc #: 1 Filed: 05/28/21 Page: 2 of 12 PAGEID #: 2




(hereinafter referred to as “the policy” or “the Plan”), named as a Defendant.     The Long-

Term Disability Group Benefit Plan is attached hereto and incorporated as Exhibit

numbers 1-38.

          2.   This action may be brought before this court pursuant to 28 U.S.C. § 1331

that gives the district court jurisdiction over actions that arise under the laws of the United

States.

          3.   The ERISA statute provides at 29 U.S.C. § 1133 a mechanism for

administrative or internal appeal of benefit denials.          Defendant, Hartford Life &

Accident Insurance Company (hereinafter referred to as “Hartford”) has failed to give

Plaintiff the full and fair hearing to which she is entitled and Plaintiff Dean has exhausted

those administrative remedies and defendant Hartford has issued a final denial.

                                     Nature of Action

          4.   This is a claim seeking an award to Plaintiff Leslie Dean disability benefits

pursuant to an Employee Long-Term Disability Benefit Plan providing group disability

benefits to employees of URS Corporation.         This action seeking recovery of benefits is

brought pursuant 29 U.S.C. § 1132(a)(1)(B).         The Plaintiff also seeks to clarify and

enforce the right to future benefits and order the Defendants to account for past benefits

and pay future benefits.   29 U.S.C. § 1132(a)(1)(B).

                                        The Parties

          5.   Plaintiff is now disabled but was an active employee under the Plan and

eligible as a qualified employee when her medical condition deteriorated and she could

no longer work after April 16, 2015.


                                              2
     Case: 1:21-cv-00363-TSB Doc #: 1 Filed: 05/28/21 Page: 3 of 12 PAGEID #: 3




       6.      At all times relevant hereto, the Defendants’ Plan constituted an “Employee

Long-Term Disability Benefit Plan” as defined by 29 U.S.C. § 1002(1) and while employed,

Plaintiff became disabled and has coverage under the Plan as an employee because she

was a participant as defined by 29 U.S.C. § 1002(7).   This claim relates to benefits under

the foregoing Plan.

       7.      ERISA requires that an Employee Benefit Plan be established and

maintained pursuant to a written instrument.     29 U.S.C. § 1102(a)(1).

       8.      The Plan is funded by a certificate of insurance under which the Plaintiff,

Leslie Dean, was a participant at the time of her disability and is attached and

incorporated herein as Exhibit numbers 1-24.      This Plan document sets forth the sole

criteria of benefits for Plaintiff.

       9.      Hartford Life & Accident Insurance Company is now the claim

administrator and a functional fiduciary of this insured Plan under URS Corporation

Welfare Benefits Plan but at the time of employment and her initial claim this plan was

insured under a Group Insurance Policy with Aetna Life Insurance Company until

Hartford Life & Accident Insurance Company made an acquisition in November 2017 and

purchased the Aetna Life Insurance Company’s group life and disability insurance book

of business and assumed financial responsibility for plaintiff’s long-term disability claim

and now the Hartford is processing the claims and adjudicating appeals regarding the

long-term disability benefits under the plan and is apparently, the party obliged to pay

Dean her benefits and to determine eligibility benefits but Hartford in not the named

fiduciary.

       10.     Venue is proper in the Southern District of Ohio because URS Corporation

                                             3
    Case: 1:21-cv-00363-TSB Doc #: 1 Filed: 05/28/21 Page: 4 of 12 PAGEID #: 4




was located in the greater Cincinnati area and Dean worked for URS Corporation and all

her employment was within the Southern District of Ohio.         All of the relevant events

contained herein occurred in the Southern District of Ohio.

                                  Statement of Facts

       11.    Plaintiff was a full-time URS Corporation and was actively engaged in

employment as an Administrative Assistant until on or about April 16, 2015 when she

ceased working because of multiple medical problems.       Due to her cervical and lumbar

pain and degenerative disc disease, left knee and right shoulder impingements, Plaintiff

has not engaged in any substantial, gainful activity since that time.

        11.   Plaintiff Dean worked for URS Corporation as a Senior Administrative

Assistant from April 1, 2005 until she could no longer work and became disabled and had

to stop work as a Senior Administrative Assistant. Dean became disabled from, multiple

medical limitations including among other things, uncontrolled diabetes mellitus Type1,

diabetic retinopathy, migraines, cervical disc disease, chronic neck and back pain, vertigo,

bipolar disorder and borderline personality disorder.

       12.    Plaintiff Dean, in the six years since she became disabled has had her

medical limitations increase and now her multiple comorbidities include: Carpel Tunnel

Syndrome, Degenerative Disc Disease, Uncontrolled Type 1 Diabetes, Diabetic

Retinopathy, Diffuse Joint Pain, DM/C4-C7 Anterior Cervical Surgery, Dupuytren’s

Contracture, Dysesthesia, Headaches, Multiple Cervical Radiculopathies, Neck/Shoulder

Pain, Diabetic Polyneuropathy, Myofascial pain, Spinal Stenosis of Cervical Region,

Paresthesia in Hands, Arthritis/Osteoarthritis, Osteoarthritis of Cervical Spine, Post-

Surgical Changes, Chronic Low Back Pain/Spasm, Cervical Radiculopathy, Chronic Pain,

                                             4
    Case: 1:21-cv-00363-TSB Doc #: 1 Filed: 05/28/21 Page: 5 of 12 PAGEID #: 5




Paresthesia, Thoracic Strain/Sprain, Tenderness/Stiffness, Wrist Neuropathy, Chronic

Extremity Pain, Weakness, Chronic Fatigue, Chronic Muscle Weakness, Non-Restorative

Sleep.

         13.   Plaintiff Dean applied for and was initially denied payment of Short-term

disability benefits (“STD”) benefits and then her Long -term disability benefits (“LTD”).

         14.   Plaintiff retained counsel and appealed this denial. The Defendant Aetna

overturned its original denial on and processed back payment of benefits to the Plaintiff

Dean. After receiving back benefits, Aetna continued to pay Dean and then Hartford after

buying the book of business, Hartford in its attempt to increase profitability on its

acquisition required that Dean submit to a “independent medical examination” on June

10, 2020 by Dr. Ronald S. Klein noted many medical comorbidities and enumerated many

objective diagnostic studies or support the medical limitations noting that the studies

indicated that Dean had abnormalities. Dr. Klein noted that his examination did not

include any evaluation of Dean’s pain. He omitted taking any pain inventories even

though Dean’s pain from her comorbidities is well documented throughout Dean’s

medical history. In contrast to his clinical findings, Klien concluded that Dean could

perform a sedentary occupation which is not consistent with his examination or his record

review. This resulted in a termination of Dean’s claim on July 9, 2020.

         15.   Defendant Hartford failed to give notice as required under 29 C.F.R. §

2560.503-1(g)(i-iv). These regulations mandate that these elements be contained in the

denial letter of July 9, 2020 and The Hartford specifically failed to give the precise

reason(s) for the denial of benefits, a description of the additional materials necessary to

have the claim paid, an explanation of why such material or information was necessary,

                                             5
    Case: 1:21-cv-00363-TSB Doc #: 1 Filed: 05/28/21 Page: 6 of 12 PAGEID #: 6




and the appropriate information regarding the steps to be taken if Ms. Dean wished to

submit her claim for review, including the process for that review, in its letter dated July

9, 2020.

       16.    Defendant Hartford’s failure to comply with these requirements precluded

Plaintiff Dean from having a full and fair review of her claim and further demonstrates

the bias and prejudice of the defendant Hartford in its handling of Dean’s claim.

       17.    The policy/Plan definition of disability/disabled states:

       "Test of Disability
       From the date that you first became disabled and until monthly benefits
       are payable for 24 months you meet the test of disability on any day that: .
       . .. After the first 24 months of your disability that monthly benefits are
       payable, you meet the plan's test of disability on any day you are unable to
       work at any reasonable occupation solely because of an illness, injury or
       disabling pregnancy-related condition. . ..”
       The plan also states:
       "Reasonable Occupation- This is any gainful activity: For which you are, or
       may reasonably become, fitted by education, training, or experience; and
       Which results in, or can be expected to result in, an income of more than
       80% of your adjusted pre-disability earnings."

       18.    Without a hearing, the Social Security Administration made a decision that

Dean was disabled from April 16, 2015 and awarded her benefits. The award letter is

attached and incorporated as Exhibits 25-30

       19.    Plaintiff Dean’s counsel, Robert Perez, Sr. and The Perez Law Firm Co.,

L.P.A., who forwarded a letter to Defendant Hartford requesting multiple documents and

items of information dated April 30, 2019.

       20.    This letter of April 30, 2020, was sent by counsel for Dean requested that

Hartford provide the relevant documents used in making the benefit determination and

notifying Hartford that Plaintiff Dean intended to appeal her denial and requested that


                                             6
    Case: 1:21-cv-00363-TSB Doc #: 1 Filed: 05/28/21 Page: 7 of 12 PAGEID #: 7




clarification be given including the requirements under 29 C.F.R. § 2560.503-1(g)(i-iv).

       21.    On July 24, 2020, counsel for Dean sent a second appeal to Hartford. The

cover letter and table contents without the enclosures is attached and incorporated as if

set forth herein, as Exhibit numbers 31-34.

       22.    The defendant Hartford made a final denial decision on Dean’s appeal on in

a letter dated May 11, 2001 and Dean has exhausted her administrative remedies under

29 U.S.C. § 1133. That letter is attached as Exhibit numbers 35-54.



                            CAUSE OF ACTION I
                   CLAIM FOR BENEFITS UNDER 502(a)(1)(B)

       23.    Plaintiff incorporates as if fully restated herein the allegations in paragraphs

1 through 22 of the Complaint.

       24.    Defendant Plan and The Hartford failed to exercise the statutorily required

duty of care and prudence, failing to administer the Plan solely in the interests of the

participants and beneficiaries as required under 29 U.S.C. § 1109, and by denying the

benefits to the Plaintiff contrary to the law and terms of the Plan. Hartford as the Plan

benefits administrator has arbitrarily ignored and selectively reviewed documents

Plaintiff has submitted and has failed to provide a full and fair review.

       25.    Defendant Hartford has an inherent “conflict of interest” as it has a dual

role as both evaluator and payor of benefit claims, which is to be considered as a factor in

the review of any benefit determination. The conflict of interest as Hartford tried to

increase profitability of its acquisition negatively influenced the decision to deny benefits.

The conflict of interest caused Hartford to disregard Dean’s relevant evidence with no



                                              7
    Case: 1:21-cv-00363-TSB Doc #: 1 Filed: 05/28/21 Page: 8 of 12 PAGEID #: 8




explanation and the denial of benefits was without using a rational reasoned process

based on substantial reliable evidence.

       26.    Only the Defendant Aetna Life Insurance Company was named as fiduciary

by URS Corporation and given authority to make claims determinations under the

language of the Plan/Policy, therefore, Hartford is not the entity named with

discretionary authority and Hartford’s determination as a functional fiduciary is not

entitled to deference and the review of any benefits determination must be made de novo.

       27.    As a full de novo review of this decision and the evidence in the claim file is

required by statute, this Court may not abrogate its duty to perform such a review. Any

failure to provide such a review would violate the U.S. Constitution and deprive Plaintiff

of her constitutional rights, include under Article III and the statutory provisions of 29

C.F.R. § 1132 and Plaintiff’s due process rights established under ERISA.

       28.    Plaintiff has established her disability pursuant to the terms of the Plan and

should be awarded benefits under the de novo standard of review.

       29.    If the Court determines that an arbitrary and capricious standard of review

applies to this case rather than a de novo standard, Hartford’s denial of benefits must be

overturned due to the faulty evaluation, confusing methods and below market standards

of claims evaluation and determination employed by Hartford in it biased and careless

evaluation of Dean’s evidence. Standards applicable under ERISA, including as

enumerated by this Court, the Sixth Circuit Court of Appeals and the United States

Supreme Court have been violated by Hartford and an examination of the record will

reveal that Hartford’s decision to deny Dean benefits is not the result of a reasoned

process based on reliable evidence and that it is, therefore, arbitrary and capricious.

                                             8
    Case: 1:21-cv-00363-TSB Doc #: 1 Filed: 05/28/21 Page: 9 of 12 PAGEID #: 9




       30.    Hartford and the Plan have violated their duty to provide a full and fair

review of claimant’s evidence by engaging in the following acts: 1) Defendants have

ignored evidence supplied by Plaintiff that supports her disability claim; 2) Defendants

relied upon an examination that mischaracterized Plaintiff’s medical severity ignored

Dean’s persistent and chronic pain; 3) Defendants have improperly relied upon

conclusions that failed to address the claimant’s actual limitations, that include pain,

weakness, fatigue, and an inability to persist; 4) Defendants have engaged in a selective

review of evidence presented by the claimant; 5) the Plan requires that to terminate

benefits there be a reasonable job and related salary for which Dean qualified and the

vocational review that Hartford performed was inadequate and inaccurate.        Defendant

Hartford also violated the claims regulation at 29 C.F.R. § 2560.503-1 et seq. Under the

terms of this Plan, the termination of Plaintiff’s benefits was clearly unreasonable and

without a basis established in substantial reliable evidence.

       31.    The Hartford failed to provide a full and fair review under 29 C.F.R. §

2560.503-1 and 29 U.S.C. § 1133 thereby depriving Plaintiff of her due process. The Code

of Federal Regulations requires an adequate explanation of why the claimant’s evidence

was insufficient or why the evidence of Social Security favorable decision that she is

disabled is not determinative and Hartford failed to review or even read the entire Social

Security file that was provided to the Hartford and simply disregarded it.

       32.    Plaintiff is entitled to benefits and benefits are due and owing to Plaintiff

from Defendants in an amount not yet ascertainable. Plaintiff seeks the payment of these

benefits under 29 U.S.C. § 1132(a)(1)(b).




                                             9
   Case: 1:21-cv-00363-TSB Doc #: 1 Filed: 05/28/21 Page: 10 of 12 PAGEID #: 10




                                           COUNT II

       33.    Plaintiff incorporates as if fully restated herein the allegations in paragraphs

1 through 32 of the Complaint.

       34.    ERISA mandates that an Employee Benefit Plan shall be established and

maintained pursuant to a written instrument. 29 U.S.C. § 1102(a)(1).

       35.    The Defendant Hartford claims that under the terms of the Policy/Plan that

Dean owes money as a result of her Social Security award. The defendant Hartford claims

that there is a set off under the terms of the Policy/Plan.

       36.    The plaintiff Dean has dissipated all the benefits that she has received under

the terms of the Plan/policy in her day-to-day living expenses and the defendant Hartford

will not be able to trace these benefits to recoup them. Furthermore, during the time that

these benefits were paid, the defendant Aetna had made payments and it would be

inequitable for the Hartford to attempt to recoup these and therefore, Dean requests that

the Court review the Plan and/or policy and declare the rights of Dean, including any

rights Defendants Aetna Life Insurance Company, Hartford Life & Accident Insurance

Company and/or the URS Corporation Welfare Benefits may claim to set-off of the

proceeds of the Social Security payments received by Dean that might be fair and

equitable.

       37.    The Plaintiff is entitled to short-term and long-term disability benefits and

they are due and owing to the Plaintiff in an amount not yet ascertainable.     The Plaintiff

seeks repayment of these benefits under 29 U.S.C. § 1132(a)(1)(B) and seeks the court’s

determination of the amount and quantity of these benefits and further seeks to clarify

her rights to future benefits and order payment of benefits until a future order from this

                                             10
   Case: 1:21-cv-00363-TSB Doc #: 1 Filed: 05/28/21 Page: 11 of 12 PAGEID #: 11




court to discontinue payment, pursuant to 29 U.S.C. § 1132(a)(1)(B).

      WHEREFORE, Plaintiff Leslie Dean, prays for the following relief:

      A.     That the Court determine that the Hartford has violated the applicable

      welfare benefit claim regulations and its denial of benefits was not made in accord

      with the required regulations for claims review and determination that is provided

      under 29 U.S.C. § 1133 and the related regulations 29 C.F.R. § 2560.503-1;

      B.     That the Court enter judgment in Plaintiff Dean’s favor and against

      Defendants Hartford and the Plan and that the Court order the Defendants to

      account and pay disability income benefits including the short-term disability

      payments to Plaintiff Dean in an amount equal to the contractual amount of

      benefits to which she is entitled and the court adjudicate any claims of offset to

      which the Hartford makes and determine whether Aetna Life Insurance Company

      or the URS Plan is entitled to any amount of these offsets;

      C.     That the Court enter judgment in Plaintiff’s favor and against Defendants

      Hartford, Aetna and the Plan and that the Court order the Defendants to reinstate

      Plaintiff Dean’s disability benefits and the court retain jurisdiction and order the

      payments continue until such time as they terminate under the terms of the

      Plan/Policy or until further adjudication of this by this court.

      D.     That the Court order Defendants and the Plan to pay pre and post judgment

      interest on all benefits that have accrued prior to the date of judgment and enter

      judgment accordingly and that the Court reserve jurisdiction to enforce the

      equitable decree;

      E.     The Court award the Plaintiff and her attorney fees pursuant to 29 C.F.R. §

                                            11
Case: 1:21-cv-00363-TSB Doc #: 1 Filed: 05/28/21 Page: 12 of 12 PAGEID #: 12




   1132(g); and,

   F.     The Plaintiff recover all other relief to which she may be entitled, as well as

   the costs of the suit.

   Dated this 28th day of May, 2021 at Cincinnati, Ohio.


                                  Respectfully submitted,


                            By:   s/ Robert Armand Perez, Sr.
                                  Robert Armand Perez, Sr., Esq. (OH 0009713)
                                  THE PEREZ LAW FIRM CO., L.P.A.
                                  6921 Fox Hill Lane
                                  Cincinnati, OH 45236-4905
                                  Telephone: (513) 891-8777
                                  Facsimile: (513) 891-0317
                                  E-mail: rperez@cinci.rr.com
                                  ATTORNEY FOR PLAINTIFF,
                                  LESLIE DEAN




                                          12
